DETAILED ACTION

Status of Claims

This action is in reply to the application filed on August 17, 2021.
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-31 have been canceled.
Claims 32-51 are currently pending and have been examined.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 32-51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Turner (US 2006/0179106 A1) in view of Lauro (US 6,912, 229 B1), further in view of Eytchison (US 7,412,538 B1).

Claim 32

Turner discloses the following limitations:

A computing system configured to manage execution of programs for users, comprising: one or more processors; and a system manager component that is configured to, when executed by at least one of the one or more processors, manage execution of programs for users of a program execution service by: (see at least abstract, figure 5A, paragraphs 0022, 0025 and 0029).
receiving an indication to execute a first program of a first user using a specified first amount of computing capacity of the program execution service; (see at least abstract, figure 5A and paragraphs 0027-0032).
initiating execution of the first program of the first user using a group of computing resources of the program execution service that is determined to provide the first amount of computing capacity; (see at least abstract, paragraphs 0027 and 0032).

Turner does not explicitly disclose the following limitations, however, Lauro does:

receiving an indication of a second amount of computing capacity of the program execution service for executing a second program of a second user that has priority access to at least some of the group of computing resources used for executing the first program of the first user; (see at least abstract, column 4 lines 15-35, claim 6 and claim 9).
determining to use the at least some of the group of computing resources used for executing the first program of the first user to provide the second amount of computing capacity to execute the second program; (see at least abstract, column 4 lines 15-35, claim 6 and claim 9).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings in Lauro to the invention of Turner in order to improve customer’s satisfaction (Lauro column 2 lines 15-45). A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Lauro as shown above, discloses user’s hierarchies and priority access according to contracts (users with the highest-level contract are always serviced first (column 7 lines 5-15).  In Lauro, resources are released rather than terminated.  The combination Turner/Lauro does not explicitly discloses the following limitation:

terminating use of the at least some computing resources to execute the first program of the first user; and initiating execution of the second program of the second user using the at least some computing resources. 

However, Eytchison in at least column 8 lines 25-40 evidences that terminating a service do to a high priority request is known in the art.  It would have been obvious to a person of ordinary skill in the art at the time de invention was filed to further modify the combination Turner/Lauro with the teachings in Eytchison in order to improve customer’s satisfaction (Eytchison column 2 lines 65-67). A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 33

Furthermore Lauro discloses the following limitations:

wherein the program execution service is a fee-based service, wherein the second user pays a fee higher than a fee paid by the first user to have the priority access to the at least some of the group of computing resources, and at least a portion of the fee paid by the first user is provided to the second user for using the at least some of the group of computing resources to execute the first program of the first user (see at least column 4 lines 15-40).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings in Lauro to the invention of Turner in order to improve customer’s satisfaction (Lauro column 2 lines 15-45). A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 34
Furthermore Turner discloses the following limitations:

wherein the system manager component is further configured to manage the execution of programs for users of the program execution service by:

receiving multiple other indications from multiple other users of the program (see at least paragraph 0030 and figure 5b).

execution service respectively to execute respective programs of responsive other users;(see at least figure 5B).

Turner does not explicitly disclose the following limitations, however Lauro does:

determining a subset of the multiple other indications based, at least in part, on a determination that individual ones of the subset of the multiple other indications have a higher priority than other ones of the multiple other indications; and (see at least abstract, column 4 lines 15-35, claim 6 and claim 9).

initiating execution of individual ones of the respective programs, corresponding to
the individual ones of the subset of the indications, using at least some of the group of computing resources (see at least abstract, column 4 lines 15-35, claim 6 and claim 9).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings in Lauro to the invention of Turner in order to improve customer’s satisfaction (Lauro column 2 lines 15-45). A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 35
Furthermore Lauro discloses the following limitations:

wherein the determination that the individual ones of the subset of the multiple other indications have the higher priority is based on at least one of: multiple monetary bids respectively associated with the multiple other indications, multiple amounts of computing capacity respectively to use to execute the respective programs, or multiple amounts of time respectively for executing the respective programs. (see at least column 4 lines 15-40).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings in Lauro to the invention of Turner in order to improve customer’s satisfaction (Lauro column 2 lines 15-45). A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 36
Furthermore Lauro discloses the following limitations:

wherein the second user has priority access to the at least some of the group of computing resources during a specified period of time, and wherein the indication of the second amount of computing capacity for executing the second program is received during the specified period of time (see at least column 7 lines 5-65, claim 6 and 9).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings in Lauro to the invention of Turner in order to improve customer’s satisfaction (Lauro column 2 lines 15-45). A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 37
Furthermore Turner discloses the following limitations:

wherein the at least some of the group of computing resources is a subset of a plurality of computing resources provided by the program execution service, (see at least abstract and paragraph 0022).
and wherein the plurality of computing resources includes another subset of computing resources that do not give priority access to users of the program execution service and are maintained to dynamically satisfy at least some other requests from the users for immediate execution of programs.(see at least abstract, paragraph 0022 and figure 5A).

Claim 38

Lauro as shown above, discloses user’s hierarchies and priority access according to contracts (users with the highest-level contract are always serviced first (column 7 lines 5-15).  In Lauro, resources are released rather than terminated.  The combination Turner/Lauro does not explicitly discloses the following limitations:

wherein terminating use of the at least some computing resources to execute the first program comprises saving execution state of the first program at a time of the termination, and wherein the system manager component is further configured to manage the execution of programs for users of the program execution service by: 

after terminating the execution of the first program, determining that another group of computing resource of the program execution service is available to provide the first amount of computing capacity; and 

re-initiating execution of the first program of the first user, based on the saved execution state of the first program, using the other group of computing resources of the program execution service. 

However, Eytchison in at least column 8 lines 25-40 evidences that terminating a service due to a high priority request is known in the art.  Therefore, saving execution state to re-initiate execution after termination would have been obvious in view of the teachings in the prior art cited.  It would have been obvious to a person of ordinary skill in the art at the time de invention was filed to further modify the combination Turner/Lauro with the teachings in Eytchison in order to improve customer’s satisfaction (Eytchison column 2 lines 65-67). A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

As per claims 39-51, claims 39-51 recite substantially similar limitations to claims 32-38 and are therefore rejected using the same art and rationale set forth above.    

	
CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	/ARIEL J YU/           Primary Examiner, Art Unit 3687